The alternative writ of mandamus herein was issued by this Court requiring the assessment and collection of taxes to pay matured municipal bonds that have been put in judgment, or to show cause for not doing so.
In the return to the writ it is made to appear that testimony may have to be taken upon issues of fact tendered. *Page 515 
Relators have filed a motion to strike and demurrer to the return, without determining the matters presented by such motion to strike and demurrer to the return, the alternative writ is dismissed without prejudice to an application to the circuit court which has facilities for taking testimony in litigated cases.
The alternative writ is dismissed without prejudice.
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
TERRELL, C. J., concurs in opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.